Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On October 3, 2014, Inphi Corporation (the Company) completed the acquisition of Cortina Systems, Inc.’s high-speed interconnect and optical transport product lines (Cortina), pursuant to the terms of the Agreement and Plan of Merger dated July 30, 2014 as amended by Amendment No. 1 to the Agreement and Plan of Merger dated September 25, 2014. The Company did not acquire as part of the merger, Cortina Systems, Inc.’s access and digital Home business, which Cortina Systems, Inc. divested prior to the closing of the acquisition. The following unaudited pro forma condensed combined financial statements are based on the historical consolidated financial statements of the Company and historical abbreviated financial statements of Cortina after giving effect to the acquisition and applying the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed combined balance sheet is presented as if the merger had occurred on September 30, 2014. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2014 and the twelve months ended December 31, 2013 are presented as if the merger occurred on January 1, 2013. Pursuant to the purchase method of accounting, the purchase price paid by the Company in connection with the acquisition has been preliminarily allocated to assets acquired and liabilities assumed based on their respective fair values. The Company’s management has determined the preliminary fair value of the intangible assets and tangible assets acquired and liabilities assumed at the pro forma combined balance sheet date. Any differences between the fair value of the consideration issued and the fair value of the assets acquired and liabilities assumed are recorded as goodwill. Since these unaudited pro forma condensed combined financial statements have been prepared based on preliminary estimates of fair values, the actual amounts recorded may differ materially from the information presented. The pro forma condensed combined financial statements are presented for illustrative purposes only and are not necessarily indicative of the financial position or results of operations that would have been realized if the acquisition had been completed on the dates indicated, nor are they indicative of future operating results or financial position. The unaudited pro forma condensed combined financial statements do not reflect: • the costs to integrate the operations of the Company and Cortina; • any cost savings, operating synergies or revenue enhancements that the combined company may achieve as a result of the merger; or • the costs necessary to achieve any such cost savings, operating synergies and revenue enhancements. The unaudited pro forma condensed combined financial statements should be read in conjunction with (a)accompanying notes to the unaudited pro forma condensed combined financial statements, (b) the Company’s annual report on Form 10-K for the year ended December 31, 2013 and its Quarterly Report on Form 10-Q for the quarter ended September 30, 2014 and other filings with the Securities and Exchange Commission, and (c)Cortina Systems, Inc. Infrastructure Business Unit historical abbreviated financial statements and notes thereto filed herewith. Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2014 Thousands of dollars except per share amounts Inphi Corporation Historical Cortina System’s Inc Infrastructure Business Unit Historical Pro Forma Adjustment (Note 2) Inphi Corporation Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ — $ (52,833)(a) $ Investments in marketable securities — — Accounts receivable, net — Inventories 20,931 (b) Deferred tax asset — — Income tax receivable — — Prepaid expenses and other current assets — Total current assets ) Property and equipment, net 3,198(c) Goodwill — 2,669(d) Identifiable intangible assets — 81,370(e) Deferred tax charge — — Other assets, net — Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ — $ Deferred revenue — — Deferred margin on shipments to distributors — (2,940)(f) — Accrued employee expenses — Other accrued expenses — Other current liabilities — Total current liabilities ) Other long-term liabilities 656(g) Total liabilities ) Stockholders’ equity: Acquired net assets and liabilities — (20,204)(h) — Common stock 32 — 5(i) 37 Additional paid-in capital — 77,953(i) Accumulated deficit ) — (135)(j) ) Accumulated other comprehensive income — — Total stockholders’ equity Total liabilities and stockholders’ equity $ 2 Inphi Corporation and Subsidiaries Unaudited Pro Forma Combined Statement of Operations For the Nine Months Ended September 30, 2014 Thousands of dollars except per share amounts Inphi Corporation Nine Months Ended September 30, 2014 Historical Cortina System’s Inc Infrastructure Business Unit Nine Months Ended September 30, 2014 Historical Pro Forma Adjustment (Note 2) Inphi Corporation Pro Forma Combined Nine Months Ended September 30, Revenue $ $ — $ Cost of revenue 8,684 (A) Gross profit ) Operating expenses: Research and development 173 (B) Sales, general and administrative (665) (C) Amortization of intangible assets 52 — 734(D) Total operating expenses Income (loss) from operations ) ) ) Other income (expense) — (346)(E) Income (loss) before income taxes ) ) ) Provision for income taxes — (35)(F) Net income (loss) $ ) $ $ ) $ ) Earnings per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average shares used in computing earnings per share: Basic 5,274,625(G) Diluted 5,274,625(G) 3 Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Statement of Operations For the Year Ended December 31, 2013 Thousands of dollars except per share amounts Inphi Corporation For the Year Ended December 31, Historical Cortina System’s Inc. Infrastructure Business Unit For the Year Ended
